ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Trans West Manufacturing, LLC                 )       ASBCA No. 58586
                                              )
Under Contract No. FA4861-10-C-A018           )

APPEARANCE FOR THE APPELLANT:                         Theodore Parker, III, Esq.
                                                       Parker Nelson & Associates
                                                       Las Vegas, NV

APPEARANCES FOR THE GOVERNMENT:                       Lt Col James H. Kennedy III, USAF
                                                       Chief Trial Attorney
                                                      Erika L. Whelan Retta, Esq.
                                                       Trial Attorney

                   OPINION BY ADMINISTRATIVE JUDGE PAGE

        The parties have settled this appeal for $1,058,600.32. The parties agree that
$357,585.32 of this amount will be paid from contract funds. The remaining $701,015.00
is to be paid from the United States Permanent Indefinite Judgment Fund, as authorized
by 31 U.S.C. § 1304.

       Therefore, it is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108 (b),
and the parties' stipulation and agreement, that this appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$701,015.00. If payment is not made within 60 days from the date of this Opinion,
interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 starting on the 61st day
until date of payment.

       Dated: 22 August 2014




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
I concur                                     I concur




~~~
Administrative Judge
                                             RICHARD SHACKLEFORD
                                             Administrative Judge
Acting Chairman                              Vice Chairman
Armed Services Board                         Armed Services Board
of Contract Appeals                          of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58586, Appeal of Trans West
Manufacturing, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                             JEFFREY D. GARDIN
                                             Recorder, Armed Services
                                             Board of Contract Appeals




                                         2